NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TINA MARIE BRADFORD,                            No. 20-56148

                Plaintiff-Appellant,            D.C. No. 2:20-cv-03691-PSG-AS

 v.
                                                MEMORANDUM*
LOS ANGELES COUNTY OFFICE OF
EDUCATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Tina Marie Bradford appeals pro se from the district court’s order dismissing

her action alleging claims arising from an infection suffered while she was

employed as a substitute teacher. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument and denies Bradford’s request for oral argument, set forth in
her opening and reply briefs. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion a dismissal for failure to comply with local

rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion by dismissing Bradford’s

action because Bradford failed to file a timely opposition to defendants’ motions to

dismiss. See C.D. Cal. R. 7-9 (requiring the filing of an opposition or statement of

non-opposition to a motion to dismiss not later than twenty-one days before the

hearing date); C.D. Cal. R. 7-12 (providing that the failure to file any required

document within the deadline may be deemed consent to the granting or denial of

the motion); see also Ghazali, 46 F.3d at 53-54 (discussing factors to guide the

court’s evaluation of dismissal for failure to comply with local rules).

      The district court did not abuse its discretion by denying Bradford’s motion

to reopen for new trial because Bradford failed to demonstrate any grounds for

relief. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for relief

under Fed. R. Civ. P. 60(b)); see also Fed. R. Civ. P. 59(a).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

///

///


                                          2                                       20-56148
      Bradford’s motions “for defendant(s) to forward deposition and deposition

video” are denied.

      AFFIRMED.




                                       3                                  20-56148